UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-8012



JUAN RAMON AYALA,

                                            Petitioner - Appellant,

          versus


GEORGE HINKLE, Warden,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00319)


Submitted: June 15, 2007                     Decided:   June 20, 2007



Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Ramon Ayala, Appellant Pro Se. Kathleen Beatty Martin, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan Ramon Ayala seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                    The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner    satisfies     this    standard     by

demonstrating     that    reasonable     jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that Ayala has not

made the requisite showing.           Accordingly, we deny Ayala’s motion

for a certificate of appealability, deny his motion for leave to

proceed in forma pauperis, deny his motion for judicial notice, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented        in   the

materials     before   the    court   and     argument   would      not    aid   the

decisional process.

                                                                          DISMISSED




                                      - 2 -